Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
The action is in response to the Applicant’s communication filed on 12/13/2021.
Claims 2 and 13 are cancelled by the applicant.
Claims 1, 3-12 and 14-15 are pending, where claims 1 and 15 are independent.
The obviousness-type provisional double patenting rejection set forth in the earlier Office Action mailed is maintained since the Applicant has not submitted a Terminal Disclaimer and other related applications have not yet been patented. See MPEP 1490 (VI) D.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2022 has been filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Continued Examination under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set 
Applicant's submission filed on 12/13/2021 has been entered.



Response to Arguments
Applicant's arguments filed on 12/13/2021 have been fully considered but they are not persuasive. 
As to pages 6-7, applicant argues Hille/Meehan does not teach or suggest "the adapter includes a plug for connection to the control device and a manual operator control connection for connection to the manual operator control unit" as recited in the amended claim 1 and 15.
Examiner respectfully disagrees because (Hille [0095] “connections provided on the communication adaptation device 5 - comprises at least one, plug-in connection connected to a plug-in connection of a further control unit (e.g. control box) either via a cable or directly in that control unit plugged into the communication adaptation device 5” [0053-76] “adjusted by the electromotive furniture drive - communication device 4 communicates via the communication adaptation device 5 with the electromotive furniture drive 3 via wireless transmission link - housing 5a” [0001-39]  “adjustable furniture - occurs by manual control units - arranged either in a wire-bound or wireless manner - connected by plugging into the furniture drive acts like a wire-bound manual switch - connection with the plug-in connection of the furniture drive or the control unit” 
As to page 5, applicant argues "--- amended claims 1 and 15 to include the limitations of claim 13 - thus rendering the rejection of claims 1 and 15 moot --- withdrawal of the non-statutory double patenting rejection ---". 
Examiner respectfully disagrees because comparison table provides that the independent claim limitations of the application and co-pending application are obvious. The concept of both the applications are similar. Thereby, provisional non-statutory double patenting rejection is proper, because the co-pending applications are not yet been patented. However, the terminal disclaimer is required to overcome it. Therefore Applicant’s arguments are not persuasive. See MPEP 804 and 1490 (VI) D.   



Multiple filed related applications 
Applicants have filed multiple related applications.  To date, it appears that the related applications (e.g. Application No. 16/956305, 16/964503, 16/491412, 16/335193, 16/067510 and 16/067519) stand pending and yet to be examined. These are plurality of co-pending related Applications and double patenting issue is proper. See MPEP 804 and 1490 (VI) D.   

Nonstatutory Double Patenting 
37 CFR 1.78(b) provides that when two or more applications filed by the same applicant contain conflicting claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 

Claims 1 and 15 are provisionally rejected on the ground of nonstatutory double patenting over claims 21 and 36 of copending U.S. Patent application No. 16/067510 (corresponding to USPGPub No. 2019/0008284).  This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending US Patent application No. 16/067510 (corresponding to USPGPub No. 2019/0008284) and the instant applications are claiming common subject matter, as follows: 

Instant Application No. 16/383281 
US Application 16/067510 (corresponding to USPGPub No. 2019/0008284)
Title 
FURNITURE DRIVE AND PIECE OF FURNITURE HAVING SUCH A FURNITURE DRIVE
SLEEPING OR RECLINING FURNITURE AND ELECTRIC MOTOR FURNITURE DRIVE FOR SUCH FURNITURE
Claim 1. A furniture drive, comprising: 
a control device; an electromotive adjustment drive; 
a manual control including a manual operator control unit which is connected to the control device via a cable for activating the adjustment drive via a first transmission path for operator control commands; and 

the adapter includes a plug for connection to the control device and a manual operator control connection for connection to the manual operator control unit.

a plurality of adjusting motors for electromotive movement of a furniture component in relation to another furniture component; 
a manual operation unit for operating the adjusting motors;
 a sensor linkable to the furniture and configured to detect vibration and/or sound; and 

Claims 3-12 and 14 are also provisionally obvious to the claims 21-54 of the U.S. Patent Application No. 16/067510 (corresponding to USPGPub No. 2019/0008284).

	
Claims 1 and 15 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21 and 36 of co-pending application 16/067510 (corresponding to USPGPub No. 2019/0008284). Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown in the table for comparison) because they are substantially similar (as for example the limitation “manual operator control unit which is connected to the control device via a cable for activating the adjustment drive via a first transmission path for operator control commands” of the application is equivalent to the limitation “a manual operation unit for operating the adjusting motors; a sensor linkable to the furniture” of the co-pending application) in scope and they use the similar limitations and produce the same end result of electric motor furniture drive.  
 It would be therefore obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made that to modify or to omit the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not yet been patented. See MPEP 804.   

Claim Objections
Claim 15 is objected to because of the following informalities:  
 Claim 15 recites the preamble and limitations continuously as “run-down” claim, but they are to be separated. The preamble of each claim ends with a word comprising and colon (i.e. comprising :). The limitations of any claim would begin after the preamble and each limitation ends with a semicolon (;) to separate the limitations. However, each claim should have only one sentence. Appropriate correction is required. See MPEP 608
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 


Claims 1, 3-12 and 14-15 are rejected under 103 as being unpatentable over Hille, (USPGPub No. 2015/0130595 A1 published one year before the effective filing date of the instant application) in view of Meehan, (USPGPUb No. 2013/0289770 A1).
As to claims 1 and 15, Hille discloses  (Currently Amended) A furniture drive, comprising: a control device (Hille [abstract] “motorized furniture drive assembly (10) comprises at least one motorized furniture drive (3); at least one drive control” see Fig. 1-4); 
an electromotive adjustment drive (Hille [0053-63] “adjusted by the electromotive furniture drive” [abstract] see Fig. 1-4); 
a manual control including a manual operator control unit which is connected to the control device via a cable for activating the adjustment drive via a first transmission path for operator control commands (Hille [0053-63] “adjusted by the electromotive furniture drive - communication adaptation device 5 communicates with the communication device 4 in the manner of the communication device 4” [0001-20] “manual control unit - manual switches and arranged either in wire-bound or wireless manner” [abstract] “communicate with the at least one communication device (4) by means of a primary wireless transmission path and to communicate with the at least one receiving device by means of a secondary wireless transmission path” see Fig. 1-4, primary communication means first transmission control path and inherently provides manual operator control); and 
(Hille [abstract] “communicate with the at least one receiving device by means of a secondary wireless transmission path” [0053-76] “adjusted by the electromotive furniture drive - communication device 4 communicates via the communication adaptation device 5 with the electromotive furniture drive 3 via wireless transmission link - communication adaptation device 5 comprises a supply unit 12, a control unit 13, a primary communication unit 14, an adaptation unit 15, a secondary communication unit 16, a selector unit 18 and a storage unit 17” [0095] “connections provided on the communication adaptation device 5 - comprises at least one, plug-in connection connected to a plug-in connection of a further control unit (e.g. control box) either via a cable or directly in that control unit plugged into the communication adaptation device 5” [0001-39] see Fig. 1-4, secondary wireless means second transmission via receiving device, elements 13 14 and 15 provides the looing via cable with the secondary reference Meehan),
said adapter includes a plug for connection to the control device and a manual operator control connection for connection to the manual operator control unit (Hille [0095] “connections provided on the communication adaptation device 5 - comprises at least one, plug-in connection connected to a plug-in connection of a further control unit (e.g. control box) either via a cable or directly in that control unit plugged into the communication adaptation device 5” [0053-76] “adjusted by the electromotive furniture drive - communication device 4 communicates via the communication adaptation device 5 with the electromotive furniture drive 3 via wireless transmission link - housing 5a” [0001-39]  “adjustable furniture - occurs by manual control units - arranged either in a wire-bound or wireless manner - connected by plugging into the furniture drive acts like a wire-bound manual switch - connection with the plug-in connection of the furniture drive or the control unit” [abstract] see Fig. 1-4, element 5 adaptation device includes manual wire-bound switch for manual operation to the control unit).

But, Hille does not exclusively teach the cable between the control device and the manual control. 
However, Meehan discloses cable between the control device and the manual control (Meehan [0524-526] “electronic facility 140 operatively coupled to - a wire remote 3418, a wireless remote 3420, a Y cable 3422 - wired communications path available between controller 150 and a number of other devices” [0253-264] “remote control 118 and communications module 144 user initiated by pressing a button - fully automatic - manual, or the like - two different remote control 118 and communications module 144 combinations” [0334] [0373-379] [0425], see Fig.1-54, remote communication may be wired by cable or wireless between control device and controller in Fig. 34). 
Hille and Meehan are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain furniture control.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities cable between the 

Claim 2. (Cancelled). 

As to claim 3, the combination of Hille and Meehan disclose all the limitations of the base claims as outlined above.  
The combination further discloses The furniture drive of claim 1, wherein the adapter includes a receiver for waves or signals of the second transmission path (Hille [0053-63] [abstract] see Fig. 1-4, elements 5, 15 adaptation device as receiver). 

As to claim 4, the combination of Hille and Meehan disclose all the limitations of the base claims as outlined above.  
The combination further discloses The furniture drive of claim 3, wherein the receiver is a radio receiver, said second transmission path including a wireless radio transmission of the operator control commands (Hille [0053-63] [abstract] see Fig. 1-4, elements 5, 15 adaptation device of radio signal receiver).

As to claim 5, the combination of Hille and Meehan disclose all the limitations of the base claims as outlined above.  
The combination further discloses The furniture drive of claim 1, wherein the adapter is configured for transmission according to a WLAN protocol, Bluetooth protocol or ZigBee protocol (Hille [0053-63] “communication adaptation device 5 communicates with the communication device 4 in the manner of the communication device 4 via Bluetooth, wireless LAN, radio, ZigBee, radio with individual transmission protocols or the like” [abstract] see Fig. 1-4). 

As to claim 6, the combination of Hille and Meehan disclose all the limitations of the base claims as outlined above.  
The combination further discloses The furniture drive of claim 3, wherein the receiver is or includes a microphone, said second transmission path including a sound transmission of the operator control commands (Meehan [0055] “auxiliary system include an audiovisual system, an audio system” [011-54] see Fig. 1, 9-10, 15-21, 27-40, 46-54, audio system includes sound transmission).

As to claim 7, the combination of Hille and Meehan disclose all the limitations of the base claims as outlined above.  
The combination further discloses The furniture drive of claim 1, wherein the adapter includes a local speech analysis device in order to recognize spoken operator control commands (Meehan [0055] “auxiliary system include an audiovisual system, an audio system” see Fig. 1, 9-10, 15-21, 27-40, 46-54, audio system recognize sound and analysis to transmit).

As to claim 8, the combination of Hille and Meehan disclose all the limitations of the base claims as outlined above.  
(Meehan [0055] “auxiliary system include an audiovisual system, an audio system” see Fig. 1, 9-10, 15-21, 27-40, 46-54, audio system obviously external device and coupled to controller via IF as adapter).

As to claim 9, the combination of Hille and Meehan disclose all the limitations of the base claims as outlined above.  
The combination further discloses The furniture drive of claim 7, wherein the local speech analysis device acts with a priority which is higher than a priority of the manual control (Meehan [0096-97] “controlling the adjustable bed in response to the first command, failing to receive, via the first communication channel and prior to expiration of the timeout period, a second command for controlling the adjustable bed” [0515-518] [0555] [0011-55] see Fig. 1, 9-10, 15-21, 27-40, 46-54, audio is assumed as first transmission for higher priority).

As to claim 10, the combination of Hille and Meehan disclose all the limitations of the base claims as outlined above.  
The combination further discloses The furniture drive of claim 7, wherein the adapter is connectable to an external speech analysis device in order to recognize spoken operator control commands, said local speech analysis device acting with a priority which is higher than a priority of the external speech analysis device (Meehan [0096-97] “controlling the adjustable bed in response to the first command, failing to receive, via the first communication channel and prior to expiration of the timeout period, a second command for controlling the adjustable bed” [0515-518] [0555]  [0011-55] see Fig. 1, 9-10, 15-21, 27-40, 46-54, audio is assumed as first transmission for higher priority).

As to claim 11, the combination of Hille and Meehan disclose all the limitations of the base claims as outlined above.  
The combination further discloses The furniture drive of claim 3, wherein the receiver includes an optical sensor, said second transmission path including an optical transmission of the operator control commands (Meehan [0506-520] “different communications media e.g., copper wire vs. optical cable vs. air - an optical source/detector” [0439-705] [0011-60] see Fig. 1, 9-10, 15-21, 27-40, 46-54, optical cable for optical transmission and optical detector and sensor).

As to claim 12, the combination of Hille and Meehan disclose all the limitations of the base claims as outlined above.  
The combination further discloses The furniture drive of claim 11, wherein the adapter is configured to evaluate signals of the optical sensor for a gesture control of the furniture drive (Meehan [0519-20] “motion sensor 3202 include a Hall effect sensor, an optical source/ detector pair separated by a material that is alternately transparent and opaque” [0439-705] [0011-60] see Fig. 1, 9-10, 15-21, 27-40, 46-54, motion sensor provides gesture control).


As to claim 14, the combination of Hille and Meehan disclose all the limitations of the base claims as outlined above.  
The combination further discloses The furniture drive of claim 13, wherein the adapter includes a housing, said plug being formed integrally with the housing of the adapter (Hille [0054-76] “potential selector switch 5e, with which the type of communication can be selected for the primary transmission link 6 instead of an automatic selection” [abstract] see Fig. 1-4, element 5e for manual selection).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Chacon, et al. USPGPub No. 2010/0302044.
Rinker, EP 2036524 European Patent Application (IDS). 
Ball, et al. USPGPub No. 2009/0056027. 
Hille, et al. USPGPub No. 2015/0035457.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119